UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2222


GLAMORGAN COAL CORPORATION,

                  Petitioner,

             v.

BANNER E. MARSHALL, deceased, by Beulah Marshall, widow;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0960-BLA)


Submitted:    October 21, 2009             Decided:   November 13, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, Anne Musgrove Rife, PENN, STUART & ESKRIDGE,
Abingdon, Virginia, for Petitioner.    Joseph E. Wolfe, Ryan C.
Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS, Norton,
Virginia; Carol De Deo, Deputy Solicitor, Rae Ellen Frank James,
Associate Solicitor, Sean G. Bajkowski, Counsel for Appellate
Litigation, Jeffrey S. Goldberg, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Glamorgan     Coal   Corporation       seeks      review         of   the

Benefits     Review     Board’s   decision    and    order       affirming         the

administrative law judge’s award of black lung benefits pursuant

to   30   U.S.C.   §§ 901-945     (2006).     Our    review      of     the    record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.               Accordingly, we deny

the petition for review for the reasons stated by the Board.

Glamorgan Coal Corp. v. Marshall, No. 07-0960-BLA (B.R.B. Aug.

29, 2008).      We dispense with oral argument because the facts and

legal     contentions    are   adequately    presented      in    the    materials

before    the   court    and   argument   would   not    aid     the    decisional

process.

                                                                 PETITION DENIED




                                      2